Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Liu et. al. (PUB No. US 2016/0312675 A1), which is considered the closest prior art of record, Liu teaches to remanufacturing the catalyst. However Liu does not teach to “controller communicatively coupled to the outlet sensor and the catalyst active material reservoir, the controller configured to: interpret an outlet signal from the outlet sensor, the outlet signal indicative of a performance of the aftertreatment component, determine if the aftertreatment component has deactivated, and in response to determining that the aftertreatment component has deactivated, activate the catalyst active material reservoir so as to deliver a predetermined amount of the catalyst active material to at least a portion of the aftertreatment component, the catalyst active material coating at least the portion of the aftertreatment component so as to remanufacture the aftertreatment component”, “determining that the catalyst has deactivated; and in response to determining that the catalyst has deactivated, causing a catalyst active material reservoir that is fluidly coupled to the aftertreatment component to deliver a predetermined amount of the catalyst active material to the aftertreatment component so as to coat the catalyst with the catalyst active material without removing the aftertreatment component from the aftertreatment system, thereby remanufacturing the catalyst”, and “determining whether the catalyst has deactivated; in response to determining that the catalyst has deactivated, coating the catalyst with a coating of a catalyst active material so as to remanufacture the catalyst by: supplying a first pulse of a reductant to the aftertreatment component upstream of the catalyst, and supplying the catalyst active material to the catalyst simultaneously with supplying the first pulse of the reductant to the aftertreatment component” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 12 and 21.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform heat source” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        June 29, 2021